Exhibit 10.1

SEVERANCE AND GENERAL RELEASE AGREEMENT

This Agreement (the "Agreement") is entered into by and among Jeff Wilson
("Employee") and MicroVision, Inc. ("MicroVision," "Employer" or "the Company")
to describe the terms of Employee's separation from employment with the Company.
For the consideration described herein, Employee and the Company agree as
follows:

TRANSITION/SEPARATION FROM EMPLOYMENT

Employee shall resign from his position as Chief Financial Officer of
MicroVision, which shall be announced on or about September 20, 2012. He shall
continue to work as Chief Financial Officer until MicroVision's 10Q is filed for
Q3 of 2012, expected to be in early November 2012 ("Transition Period"). After
the end of the Transition Period the Company may terminate the Employee's
employment with MicroVision without notice. The Employee may terminate his
employment upon the filing of the Company's 10Q for Q3 of 2012 or later upon
thirty (30) days' notice to the Company. If Employee voluntarily resigns,
Employee shall only be eligible for the Severance Payments and other benefits of
this Agreement if he remains employed through the Transition Period and provides
thirty (30) days' notice required in this section. The final date of employment
shall be considered the "Separation Date."

DUTIES DURING THE TRANSITION PERIOD

2.1   During the Transition Period, Employee shall continue to work in his
capacity as Chief Financial Officer, performing duties normally associated with
such position; transitioning his duties to others as requested; and performing
other duties as requested.

2.2   During the Transition Period and until the Separation Date, Employee will
receive the same salary and be able to participate in the same benefits that he
earned as of September 1, 2012.

POTENTIAL TERMINATION DURING THE TRANSITION PERIOD

During the Transition Period, Employee's employment shall remain terminable at
will. MicroVision may also terminate Employee's employment at any time without
notice based on his failure to satisfactorily complete his assigned duties or
any other conduct potentially harmful to MicroVision in the sole judgment or
discretion of MicroVision. In the event that Employee resigns or terminates his
employment voluntarily other than as provided in Section 1 during the Transition
Period, or MicroVision terminates employment as outlined above, on the effective
date of such termination MicroVision shall have no further obligation under this
Agreement other than to pay Employee his salary and reimburse any expenses he
incurs prior to the effective date of the termination. The effective date of
such termination shall be the Separation Date under this Agreement. In the event
that Microvision terminates Employee's employment during the Transition Period
for any reason other than Employee's conduct or failure to satisfactorily
perform his assigned duties as described above, MicroVision shall pay Employee
any remaining salary through October 31, 2012, plus the Severance Payments and
other benefits described in paragraph 5.

1

--------------------------------------------------------------------------------



FINAL WAGES, ACCRUED VACATION, EXPENSE REIMBURSEMENT

4.1   Final Wages. The Company will pay Employee his regular monthly salary and
provide employment benefits through the Separation Date.

4.1   Accrued Vacation, Reimbursement for Expenses Incurred. With the next
regularly-scheduled payroll after the Separation Date, the Company shall pay
Employee for any earned but unused vacation. The Company shall reimburse
Employee for reasonable and necessary business expenses incurred before the
Separation Date to the extent such expenses are reimbursable under the Company's
normal expense reimbursement policies and procedures, and provided that receipts
or other acceptable documentation for such expenses are submitted in accordance
with standard Company policy.

SEVERANCE PAY AND SEVERANCE BENEFITS

5.1   Severance Payment. Provided Employee remains employed by MicroVision
through the Transition Period and until the Separation Date, the Company agrees
to pay Employee an amount equal to nine months of his regular base salary in
effect as of the Separation Date (totaling $165,345.00)as a severance pay (the
"Severance Payments"). The Severance Payments shall be paid in equal
installments in conjunction with the Company's regular payroll beginning with
the next regularly scheduled payroll after the later of the Effective Date of
this Agreement and the Separation Date. The Severance Payment shall be subject
to withholding and deduction for payroll taxes and other deductions as are
required by federal and state law.

5.2   Stock Awards and Options. Upon approval of MicroVision's Board of
Directors or its designee, provided Employee meets all of his obligations
hereunder, as of the Separation Date, 15,185 unvested restricted stock units
awarded to Employee by grants A0002983 (1,435 shares) and A0003014 (13,750
shares) shall immediately vest. In addition, effective as of the Separation
Date, employee hereby forfeits all of his rights to the stock options listed on
Exhibit A. MicroVision shall not have any obligations to pay the Severance
Payments until such time as this Agreement is effective and Employee's wife has
relinquished in writing any rights she may have in the stock options listed on
Exhibit A. All other unvested stock options shall be forfeited in accordance
with their terms and the terms of the 2006 Incentive Plan. Employee's rights to
the vested stock and options shall be governed by applicable grants and 2006
Incentive Plan, except as specifically stated in this paragraph.

GROUP MEDICAL BENEFITS COVERAGE

After the Separation Date, Employee and/or his dependents shall be eligible to
elect a temporary extension of group health plan coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as subsequently amended ("COBRA").

OTHER BENEFITS PLANS

After the Separation Date, Employee's rights and obligations with respect to all
other benefits plans, including any stock options, 401(k), disability and life
insurance, shall be governed by the terms of all applicable plans and laws.

2

--------------------------------------------------------------------------------



VALID CONSIDERATION

Employee agrees and acknowledges that continued employment and the Severance
Payments and other benefits provided by the Company under this Agreement are not
required by any other policy or procedure or contractual obligation of the
Company and are offered by the Company solely as consideration for this
Agreement.

FULL PAYMENT

Employee agrees that, with the payment of his final pay through the Separation
Date, the Company will have paid to Employee all compensation due and owing to
Employee arising out of Employee's employment with the Company, including, but
not limited to, base pay, bonus, commission, and any other compensation, except
any Severance Payments that may be due under this Agreement.

GENERAL RELEASE OF CLAIMS

10.1   Release. In consideration of the company's agreement to extend Employee's
employment through the Transition Period as outlined in this Agreement and
provision of severance pay and other benefits, employee hereby releases the
company, any company-sponsored employee benefit plan in which employee
participates, and any of their employees, agents, officers, directors,
shareholders, insurers, successors and assigns (and their respective marital
communities), from all claims, demands, actions or causes of action of any kind
or nature whatsoever which employee may now have or may ever have had against
any of them, whether such claims are known or unknown including claims under
local, state, federal or common law with respect to any of the following: (a)
breach of contract; (b) harassment, discrimination, retaliation, or constructive
or wrongful discharge; (c) lost wages, lost employee benefits, physical and
personal injury, stress, mental distress, or impaired reputation; (d) claims
arising under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act, the Equal Pay Act, Americans with Disabilities Act, Family and
Medical Leave Act, the Workers Adjustment and Retraining Notification Act, the
Older Workers Benefits Protection Act, or any other federal, state or local laws
or regulations governing the employer-employee relationship or prohibiting
employment discrimination; (e) attorneys' fees; and (f) any other claim arising
from or relating to employee's employment with the company and/or employee's
separation from employment. Employee acknowledges that he may hereafter discover
facts different from or in addition to those which employee now knows or
believes to be true with respect to such claims; nevertheless, employee agrees
that the foregoing release shall be and remain effective in all respects.

10.2   No Action on Released Claims. Employee agrees not to sue or pursue any
court or administrative action against the Company, or any of its employees,
agents, officers, directors or shareholders, regarding any claims released
herein or otherwise arising from Employee's employment with the Company or
Employee's separation from employment, except with respect to any breach by the
Company of its obligations under this Agreement. If any government agency brings
any claim or conducts any investigation against Employer, nothing in this
Agreement forbids Employee from cooperating in such proceedings or providing
truthful testimony. Employee may file an administrative charge of discrimination
with the Equal Employment Opportunity Commission, but by this Agreement,
Employee waives and agrees to relinquish any damages or other individual relief
that may be awarded as a result of any such proceedings.

3

--------------------------------------------------------------------------------



REVIEW AND REVOCATION PERIOD; EFFECTIVE DATE

Employee has been given 21 days to review this agreement (the "Review Period")
and is encouraged to consult an attorney to review its terms. In the event that
Employee signs this Agreement before expiration of this 21-day period, he waives
all remaining time to consider this Agreement. By signing this Agreement,
Employee acknowledges that (a) the Company has advised Employee to consult with
counsel, and (b) Employee has either consulted an attorney or has voluntarily
elected not to do so. Employee may revoke this Agreement by providing written
notice of the decision to revoke the Agreement to the Company at the following
address: 6222 185th Ave NE, Redmond, WA 98052 (Attn: Wayne Evans) within seven
days after the date Employee signed this Agreement. This Agreement will become
effective and enforceable on the first day after the seven-day revocation period
expires (the "Effective Date").

RETURN OF COMPANY PROPERTY

On or before the Separation Date, and as a condition of receiving Severance
Payment and other benefits, Employee shall return to the Company all
Company-owned communication devices, equipment and property and any documents,
compilations of data or other files or records of any nature, or any copy or
reproduction thereof, that belong to the Company. Employee agrees that he will
not, for any purpose, attempt to access or use any Company computer or computer
network or system and will disclose to the Company all passwords necessary to
enable the Company to access all information which is password-protected on any
of its computer equipment or on its computer network or system.

CONFIDENTIALITY, NON-DISPARAGEMENT

.

Employee agrees to protect and maintain the confidentiality of all information
in his possession related to the Company, including information about is
finances, technology, employees, sales or prospective sales, customers and all
other information not publicly known or available. Employee agrees to abide by,
and hereby reaffirms, his obligations contained in the MicroVision, Inc.
Confidentiality and Inventions Agreement that he has previous signed. Employee
agrees that he will not disparage or criticize the Company, its Board of
Directors, management, products or services and will not otherwise do or say
anything that could disrupt the morale of the employees of the Company or
interfere in any way with the Company's business interests, its reputation or
any of its customer or other business relationships. Specifically, but without
limiting the generality of the foregoing, Employee agrees that he will not
disparage the Company to potential future investors or otherwise interfere in
any manner with the Company's efforts to obtain financing in the future. Nothing
in this Agreement shall prohibit truthful testimony in any proceeding.

EMPLOYEE COOPERATION.

Employee agrees to cooperate with the Company hereafter with respect to all
matters arising during or related to his employment, including but not limited
to all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may have arisen or which may arise
following the signing of this Agreement. The Company will reimburse Employee's
out-of-pocket expenses incurred in complying with Company requests hereunder,
provided such expenses are authorized by the Company in advance.

4

--------------------------------------------------------------------------------



NO ADMISSION

Employee and Company understand and acknowledge that neither the Severance
Payment and other benefits offered nor the execution and delivery of this
Agreement by the Company constitutes an admission by either party to (i) any
breach of an agreement (ii) any violation of a federal, state or local statute,
regulation or ordinance, or (iii) any other wrongdoing by either Company or
Employee.

INFORMED AND VOLUNTARY AGREEMENT

Employee declares that Employee has read and fully understands the terms of this
Agreement, and its significance and consequence. Employee understands and
acknowledges that, except as specifically reserved herein, in exchange for the
Severance Payment and other benefits, Employee is waiving and giving up every
possible claim arising out of employment with the Company and/or the termination
of that employment.

GOVERNING LAW/SEVERABILITY

The parties acknowledge that this Agreement shall be interpreted under and
enforced by and consistent with the laws of the State of Washington. The
provisions of this Agreement are severable, and if any part of it is found to be
unlawful or unenforceable, the other provisions of this Agreement shall remain
fully valid and enforceable to the maximum extent consistent with applicable
law.

ENTIRE AGREEMENT

This is the entire Agreement between Employee and the Company. The Company has
not made any promises to Employee other than those included within this
Agreement. This Agreement may be signed in counterparts. Facsimile signatures
are to be given the same force and effect as original signatures.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN EMPLOYMENT CLAIMS.

EMPLOYEE


Signature:________________________

Printed Name:_____________________

Date:____________________________

MICROVISION, INC.


By_______________________________

Title______________________________

Date:_____________________________

5

--------------------------------------------------------------------------------

Exhibit A

Type of Grant

Grant No.

Date of Grant

Total No. of Shares

Exercise Price

Total Vested

Total Unvested

 

 

 

 

 

 

 

Stock Option

A0001437

4/5/2006

1,250

$27.44

1,250

 

Stock Option

A0002072

4/19/2007

12,500

$35.12

12,500

 

Stock Option

A0002073

4/19/2007

952

$35.12

952

 

Stock Option

A0002973

4/26/2010

2,125

$27.28

2,125

 

Stock Option

A0002978

4/26/2010

3,347

$27.28

1,673

1,674

Stock Option

AR001566

5/17/2006

10,828

$22.16

9,829

 

6

--------------------------------------------------------------------------------

